DETAILED ACTION
This action is responsive to the filing of 9/22/2021. Claims 1-8, 11-14 are pending and have been considered below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pinter (20110288682) in view of Breazeal (20170206064.)

Claim 1, 8: Pinter discloses a communication robot (Fig. 15: 500, tele-presence robot) comprising: 
an operation part (Fig. 15: 400, robot face); and
a communication arbitration unit (Fig. 2: 60; par. 35, controller) configured to exhibit 
an avatar mode (par. 49, sharing mode to allow a doctor to also access the robot) (Fig. 19; par. 84-86, movement commands) for operating the operation part based on an (Fig. 19, user of phone, 50) to arbitrate communication with a service user (par. 30, patient, or local user); 
wherein the communication arbitration unit operates, when it is intended to exhibit the avatar mode in accordance with an operation request (par. 75, The user of a remote station may select a graphical icon (not shown) that causes the connectivity prompt 430 to appear.) from the remote operator, the operation part in the robot mode and asks the service user whether to allow the mode to be switched to the avatar mode (par. 75, Fig. 15: 430, The prompt 430 may include a message 432 such as "DR. SMITH IS REQUESTING ACCESS. ACCEPT?" and YES 434 and NO 436 graphical buttons.)

However, Pinter does not explicitly disclose a robot mode for autonomously determining and outputting a voice in response to a voice of a service user; and a display panel configured to display an animated face showing a facial expression during the robot mode and display an image of the remote operator during the avatar mode.

Breazeal discloses a similar communication robot with voice commands, including: a robot mode for autonomously determining and outputting a voice in response to a voice of a service user (par. 101, receive multimodal inputs (e.g. voice and touch) sequentially (e.g. one input at a time) or simultaneously (e.g. inputs may be processed independently in the order they are received) and to generate multimodal outputs (e.g. voice prompts, PCD's movements, display icons and text).)
and a display panel configured to display an animated face (par. 358, PCD 100 may engage in anamorphic transitioning between modes of expression to convey an emotion. For  showing a facial expression during the robot mode (par. 82, As described below, such an interface may express emotion, affect and personality through a number of cues including facial expression (either by animation or movement)) and display an image of the remote operator during the avatar mode (Pinter Fig. 6: 228, 204; Breazeal par. 208, In another embodiment, PCD 100 may be an avatar of the person on the remote end of the link. For example, an eye or other area displayed on touch screen 104 may morph to a rendered version (either cartoon, image based or video stream, among other embodiments) of the remote participant's face.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pinter and Breazeal to also include a robot mode for interacting with a robot via voice commands. One would have been motivated to combine the teachings so as to confirm what was asked, or asking for additional information (Breazeal par. 101.)

Claim 2: Pinter and Breazeal disclose the communication robot according to Claim 1, wherein the communication arbitration unit presents information regarding the remote operator (par. 75, Fig. 15: 430, The prompt 430 may include a message 432 such as "DR. SMITH IS REQUESTING ACCESS. ACCEPT?" and YES 434 and NO 436 graphical buttons) to the service user via an operation by the robot mode when it asks the service user whether to allow the mode to be switched.  

Claim 3: Pinter and Breazeal disclose the communication robot according to Claim 2, wherein the communication arbitration unit changes an aspect (par. 65, the master and observers can each be designated a different color so that different cursors can be distinguished by the users. The cursor color 260 can be displayed in the video image of the master or the observer; par. 62, When Push To Talk is selected then an icon 238 can be displayed in the observers video image to indicate which observer is providing audio input to the robot; par. 62, pull down menu 228) in which the information is presented to the service user in accordance with an attribute of the remote operator.

Claim 4: Pinter and Breazeal disclose the communication robot according to Claim 1, wherein the communication arbitration unit causes, when the service user has allowed the mode to be switched to the avatar mode, the avatar mode to be exhibited after the communication arbitration unit executes an exit operation in the robot mode (par. 75, going from 430 prompt to teleconferencing display.)  

Claim 5: Pinter and Breazeal disclose the communication robot according to Claim 1, wherein the first operational criterion is updated based on a history of the communication (par. 55, The server can sense that the same doctor is accessing the robot through the control station and terminate then back to the doctor's phone.)

Claim 6: Pinter and Breazeal disclose the communication robot according to Claim 1, comprising a notification part for notifying which one of the robot mode and the avatar mode is exhibited (Fig. 9: 248, usage, or lack of a checkmark; Fig. 6: 302; par. 70.)  

Claim 7: Pinter and Breazeal disclose the communication robot according to Claim 1, wherein, when the communication arbitration unit has received the operation request from a remote operator that matches a preset condition, the communication arbitration unit rejects the operation request without asking the service user whether to allow the mode to be switched (par. 60, a user at an observer station may attempt a connection with the same robot. If a robot is already in use the screen may display a message box 216 as shown in FIG. 8A. If the user clicks cancel (at 216), then the patient would not be asked.)  


Claim 11, 13: Pinter and Breazeal disclose the communication robot of claim 1, further comprising: a camera configured to capture an image of the service user, wherein the communication arbitration unit is configured to: estimate an emotion of the service user based on the image of the service user; and3Application Serial No.: 16/659,858 determine the facial expression based on the estimated emotion of the service user (Par. 350, PCD 100 is adapted to monitor, track and characterize verbal and nonverbal signals and cues from a user. Examples of such cues include, but are not limited to, gesture, gaze direction, word choice, vocal prosody, body posture, facial expression, emotional cues, touch and the like. All such cues may be captured by PCD 100 via sensor devices 102, 104, 106 (camera), 108, 112. PCD 100 may further be configured to adapt and adjust its behavior to effectively mimic or mirror the captured cues. By so doing, PCD 100 increases rapport between PCD 100 and a user by seeming to reflect the characteristics and mental states of the user.)

Claim 11, 14: Pinter and Breazeal disclose the communication robot of claim 1, wherein the communication arbitration unit is configured to: obtain a feedback from the service user regarding the facial expression; and adjust a frequency of the facial expression being displayed based on the feedback (par. 165, Machine Learning, Training signals may include knowledge that the PCD robot has accomplished a task or explicit feedback generated by the user such as voice, touch prompt, a smiling face, gesture, etc. Accumulating images from the cameras that may include a face and audio data may be used to improve the quality of those respective systems in the cloud; par. 272, in some embodiments, this feature may employ a "like/dislike" user feedback solicitation so as to enable the algorithm to get better at providing bits of interest to this particular user.)

Response to Arguments


Applicant's arguments filed 9/22/2021 have been fully considered but they are not persuasive. Applicant argues that the robot in Breazeal does not show facial expression because it doesn’t display an ‘animated face.’
The Examiner respectfully disagrees. Breazeal, teaches at par. 82, that the robot has in interface that may express emotion, affect and personality through a number of cues including facial expression (either by animation or movement)). The Examiner concedes that this is not a ‘human’ face, but however, it is a face of a robot nonetheless.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Yang (2017/0031556) receiving video calls from another user; Pinter (2015/0088310) autonomous robot modes; Jordan (9,361,021) robot avatars.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY BELOUSOV whose telephone number is (571) 270-1695 and Andrew.belousov@uspto.gov email.  The examiner can normally be reached on Mon-Fri EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam M. Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Andrey Belousov/
Primary Examiner
Art Unit 2145
10/20/2021